


110 HR 3696 IH: To exclude the first $75,000 of the value of retirement

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3696
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Lewis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To exclude the first $75,000 of the value of retirement
		  plans (adjusted annually for cost of living) in determining eligibility for,
		  and the amount of benefits under, the supplemental security income
		  program.
	
	
		1.Findings and statement of
			 purpose
			(a)FindingsThe
			 Congress finds as follows:
				(1)The Supplemental Security Income program
			 provides essential income security to more than 4,000,000 working-age adult
			 Americans, most of whom are disabled.
				(2)Eligibility for the Supplemental Security
			 Income program requires the applicant to have very few assets that are
			 available for the individual’s use. However, certain necessary assets, such as
			 the person’s primary residence, and certain government benefits, such as the
			 Earned Income Tax Credit, are excluded from the asset test.
				(3)The value of a traditional defined benefit
			 plan that will eventually provide the former worker with periodic payments does
			 not count against the asset limit for the Supplemental Security Income program,
			 allowing a person who becomes disabled to qualify for Supplemental Security
			 Income and Medicaid benefits while maintaining the right to receive a pension
			 at retirement age.
				(4)Americans are increasingly dependent on
			 defined contribution plans such as 401(k) and individual retirement accounts to
			 provide for retirement security. Assets saved in such plans count against a
			 person’s eligibility for Supplemental Security Income benefits.
				(5)Persons with disabilities are thus
			 discouraged from accumulating any retirement savings during periods of time
			 when they are able to work, because if their medical condition deteriorates or
			 they otherwise lose their job, they will have to liquidate their retirement
			 accounts and pay penalties in order to qualify for Supplemental Security Income
			 and Medicaid benefits.
				(6)The current treatment of retirement assets
			 discourages savings and work for disabled persons.
				(b)Statement of
			 purposeThe purpose of this
			 Act is to encourage retirement savings for all and promote work and
			 self-sufficiency for persons with disabilities by disregarding up to $75,000 in
			 retirement accounts when determining eligibility for benefits under the
			 Supplemental Security Income program.
			2.Exclusion of
			 limited value of retirement plans under the SSI program
			(a)Resourse
			 exclusion
				(1)In
			 generalSection 1613(a) of the Social Security Act (42 U.S.C.
			 1382b(a)) is amended—
					(A)by striking
			 and at the end of paragraph (14);
					(B)by striking the
			 period at the end of paragraph (15) and inserting ; and;
			 and
					(C)by inserting after
			 paragraph (15) the following:
						
							(16)the value of any plan, contract, or
				account, described in section 401(a), 403(a), 403(b), 408, 408A, 457(b), or
				501(c)(18) of the Internal Revenue Code of 1986, established for the benefit of
				the individual, to the extent the aggregate value of all such plans, contracts,
				and accounts so established does not exceed $75,000 (in the case of calendar
				years prior to 2009) and the amount determined under section 1617(d) for the
				calendar year (in the case of calendar years after
				2008).
							.
					(2)Annual cost of
			 living adjustmentSection 1617 of such Act (42 U.S.C. 1382f) is
			 amended by adding at the end the following new subsection:
					
						(d)(1)The Commissioner of
				Social Security shall, on or before November 1 of 2008 and every calendar year
				thereafter, determine and publish in the Federal Register a dollar amount for
				purposes of section 1613(a)(16) for the succeeding calendar year. The amount
				determined under this subsection shall be the amount in effect in the calendar
				year in which the determination is made or, if larger, the product of—
								(A)$75,000, and
								(B)the ratio of—
									(i)the Consumer Price Index for the
				calendar year before the calendar year in which the determination is made
				to
									(ii)the Consumer Price Index for
				2007,
									with such
				product, if not a multiple of $100, being rounded to the next higher multiple
				of $100 where such product is a multiple of $50 but not of $100 and the nearest
				multiple of $100 in any other case.(2)For purposes of this subsection, the
				term Consumer Price Index for any year means the arithmetical
				mean of the Consumer Price Index for Urban Wage Earners and Clerical Workers
				(CPI–W) issued by the Bureau of Labor Statistics of the Department of Labor for
				the 12 months in such
				year.
							.
				(b)Income
			 exclusionSection 1612(b) of such Act (42 U.S.C. 1382a(b)) is
			 amended—
				(1)by striking
			 and at the end of paragraph (22);
				(2)by
			 striking the period at the end of paragraph (23) and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(24)the interest or
				other earnings on the resources of the individual that are excluded by reason
				of section
				1613(a)(16).
						.
				(c)No requirement
			 To accelerate retirement paymentsSection 1611(e)(2) of such Act (42 U.S.C.
			 1382(e)(2)) is amended by inserting (except, in the case of a person who
			 has not attained 65 years of age, payments from a plan, contract, or account
			 referred to in section 1613(a)(16)) after 1612(a)(2)(B).
			(d)Effective
			 dateThe amendments made by this section shall apply to benefits
			 for calendar months beginning after the date of the enactment of this
			 Act.
			
